     Case 2:16-cv-00760-WKW-JTA Document 67 Filed 06/01/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 BRIAN KEITH BARNES, #181 505,             )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      CASE NO. 2:16-CV-760-WKW
                                           )
 SGT. THORNTON, in his individual          )
 capacity,                                 )
                                           )
              Defendant.                   )

                                       ORDER

      It has been reported to the court that the parties have reached a settlement

agreement. Accordingly, it is ORDERED that, on or before June 30, 2020, the

parties shall file a joint stipulation of dismissal in accordance with Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure or shall file a status report

updating the court on the status of this case.

      Pursuant to the court’s order on April 20, 2020 (Doc. # 65), all other deadlines

continue to be CONTINUED generally.

      DONE this 1st day of June, 2020.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE
